DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2022 is being considered by the examiner.

Drawings
The drawings were received on 5/9/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art fails to teach or suggest, “a plurality of detection electrodes arranged in a matrix; 
a plurality of pixel electrodes; 
a gate line; 
a pixel transistor overlapping the gate line; 
a first load element overlapping the gate line; and 
a second load element overlapping the gate line, 
wherein 
the base substrate has a curve, in a plan view,
the detection electrodes include a first detection electrode,
the second load element is located between the curve of the base substrate and the first load element along the gate line, 
the first load element is located between the second load element and the pixel transistor,
a semiconductor having a J-shape and intersecting the gate line at two points, is included in each of the pixel transistor, the first load element, and the second load element, 
the pixel transistor is connected to one of the pixel electrodes, 
the first load element is connected to none of the pixel electrodes,
the second load element is connected to none of the pixel electrodes, and 
the first detection electrode overlaps the pixel transistor, the first load element, and the second load element”, as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yeh et al. 		(US 20190073976).
Kim et al. 		(US 20200098310).
Tsai et al. 		(US 20160364069).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694